DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restriction

After further consideration, it has been determined that the claims are directed to the following distinct species. As such the Requirement for Restriction/Election that was mailed on 01/28/2022 is withdrawn and will be replaced by the Restriction requirement set forth below.
This application contains claims directed to the following patentably distinct species
Species I, drawn to an aerosol delivery device wherein at least a portion of the atomizing member is positioned above the proximal end of the tank portion (Fig. 3B, ¶128)
Species II, drawn to an aerosol delivery device wherein at least a portion of the atomizing member is positioned between the proximal end of the tank portion and the distal end of the tank portion (Fig. 20, ¶245)
Species III, drawn to an aerosol delivery device wherein at least a portion of the atomizing member is positioned proximate the distal end of the mouthpiece portion (Fig. 45, ¶316)
The species are independent or distinct because each species requires specific configuration for the "atomizing member" with respect to the proximal end/distal end of the tank portion and mouth piece. In addition, these species are not obvious variants of each other based on the current record.
After election of one of Species I, II, III, Applicant is further required to elect one the following distinct species:
Species A: An aerosol delivery device with a flat heating member (Figs. 5A-5B, flat heating member 520)
Species B: An aerosol delivery device with a coil heating member (Fig. 8, heating member 920)
The species are independent or distinct because each species requires specific configuration for the different heating members, flat and coiled.  These embodiments are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
If Species A is elected, Applicant is further required to elect one of the following distinct species:
A1.  Species A1: Wherein the length of the longitudinal portion of the second liquid transport element is longer than a length of the transverse portion (Fig. 4, longitudinal portion 529 and transverse portion 527)
A2.  Species A2: Wherein the length of the transverse portion of the second liquid transport element is longer than a length of the longitudinal portion (Fig. 6, longitudinal portion 729 and transverse portion 727)
A3.  Species A3: wherein the second liquid transport element comprises a plurality of capillary tubes (Fig. 28, ¶292).
The species are independent or distinct because each species requires the different configurations with respect to the length of the portions of the liquid transport elements and the type of liquid transport elements are mutually exclusive.  In addition, these species are not obvious variants of each other based on the current record.
If species B is elected, Applicant is further required to elect one of the following distinct species:
B1.  Species B1: wherein the first liquid transport element is U-Shaped, with a portion of the heating member wrapped around the central portion of the first liquid transport element, wherein the length of the transverse portion of the second liquid transport element is longer than a length of the longitudinal portion (Fig. 9, ¶39).
B2.  Species B2: wherein the first liquid transport element is U-Shaped, with a portion of the heating member wrapped around the central portion of the first liquid transport element, and wherein the second liquid transport surrounds both of the legs of the first liquid transport element, and wherein a length of the legs of the first liquid transport element is longer than a length of the central portion of the first liquid transport element (Fig. 10, ¶184).
B3.  Species B3: wherein the heating member comprises a coil heating member, wherein the first liquid transport element has a cylindrical shape and is substantially aligned with a longitudinal axis of the cartridge, wherein a portion of the heating member is wrapped around at least a portion of the first liquid transport element, and wherein the second liquid transport element has a cylindrical shape (Fig. 12, ¶193)
B4. Species B4:  An aerosol delivery device with a solid liquid  transport member (Fig. 12, ¶193)
B5. Species B4:  An aerosol device with a hollow liquid transport member (Fig. 14, ¶203
The species are independent or distinct because each species requires specific configuration for the shape and configuration of the heating member and the transport member.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 ⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726